

EXHIBIT 10.1




ELEVENTH AMENDMENT TO EMPLOYMENT AGREEMENT


This Eleventh Amendment to the Employment Agreement (this “Amendment”) dated as
of December 5, 2013, is entered into by and between Adams Resources & Energy,
Inc. (“ARE”) and Frank T. “Chip” Webster (“Webster”).


WHEREAS, Webster and ARE entered into that certain Employment Agreement
effective May 12, 2004 (as amended on May 18, 2005, May 19, 2006, March 1, 2007,
December 17, 2007, September 20, 2008, December 23, 2008, December 8, 2009,
December 6, 2010 and September 22, 2012 collectively, the “Employment
Agreement”); and


WHEREAS, the Employment Agreement is now in full force and effect and ARE and
Webster mutually desire to hereby modify and amend the Employment Agreement to
the extent and in the manner hereinafter specified.


NOW, THEREFORE, in consideration of the premises and mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, ARE and Webster do hereby mutually agree as
follows:


Section 1.                      Amendment to Section 1.(a) of the Employment
Agreement be and the same is hereby amended to hereafter be and read as follows:


1. (a)           ARE hereby employs Webster as its President and Chief Operating
Officer and Webster hereby accepts such employment for the time period beginning
May 14, 2004, and ending May 13, 2017, subject to earlier termination as
hereinafter set forth (the "Term"). Anything herein contained to the contrary
notwithstanding, ARE shall have the unilateral right to terminate Webster's
employment at any time during the Term with or without cause.


Section 2.                      Amendment to Section 5.(a) of the Employment
Agreement.  Section 5. (a) of the Employment Agreement be and the same hereby is
amended to hereafter to be and read as follows:


5. (a)  Webster shall be paid the following salaries during the term, less
applicable and lawful withholdings and deductions:


$350,000.00                                            May 14, 2004 – May 13,
2005
$367,000.00                                            May 14, 2005 – May 13,
2006
$385,000.00 annually                                                       May
14, 2006 – May 13, 2011
$252,054.08                                            May 14, 2013 – December
31, 2013
$182,191.38                                            January 1, 2014 – May 13,
2014
$500,000.00 annually                                                       May
14, 2014 – May 13, 2017


The salary shall be paid in equal periodic installments in accordance with ARE’s
customary payroll procedures.  Webster acknowledges and agrees to the deduction
from his salary of any amounts advanced or paid on his behalf of ARE.

 
 

--------------------------------------------------------------------------------

 



Section 3.                      Miscellaneous.


(a)           This Amendment may be amended or modified only by written
instrument executed by ARE and Webster.


(b)           Except as expressly stated in this Amendment, the parties hereto
hereby acknowledge and agree that the Employment Agreement shall remain in full
force and effect in accordance with its terms without any amendment,
modification or waiver thereto.


(c)           This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


(d)           This Amendment and the Employment Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof.




IN WITNESS WHEREOF, the undersigned has executed this Amendment effective as of
the date first above written.




ADAMS RESOURCES & ENERGY, INC.






By____________________________________
Thomas S. Smith
Chairman of the Board










_________________________________
Frank T. "Chip" Webster
President, Chief Executive Officer
and Chief Operating Officer
